FILED
                            NOT FOR PUBLICATION                             MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT


NORTHWEST ADMINISTRATORS,)                    No. 10-35888
INC.,                        )
                             )                D.C. No. 2:10-cv-00194-MAT
      Plaintiff – Appellee,  )
                             )                MEMORANDUM *
      v.                     )
                             )
ACE PAVING CO., INC., a      )
Washington corporation,      )
                             )
      Defendant – Appellant. )
                             )
                             )
NORTHWEST ADMINISTRATORS,)                    No. 10-35998
INC.,                        )
                             )                D.C. No. 2:10-cv-00647-JPD
      Plaintiff – Appellee,  )
                             )
      v.                     )
                             )
ACE PAVING CO., INC., a      )
Washington corporation,      )
                             )
      Defendant – Appellant. )
                             )
                             )
NORTHWEST ADMINISTRATORS,)                    No. 10-36008
INC.,                        )


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                         )       D.C. No. 2:10-cv-00813-JCC
      Plaintiff – Appellee,              )
                                         )
      v.                                 )
                                         )
ACE PAVING CO., INC., a                  )
Washington corporation,                  )
                                         )
      Defendant – Appellant.             )
                                         )
                                         )

                     Appeal from the United States District Court
                        for the Western District of Washington
                    Mary A. Theiler, Magistrate Judge, Presiding **
                 James P. Donohue, II, Magistrate Judge, Presiding ***
                   John C. Coughenour, District Judge, Presiding ****

                              Submitted March 5, 2012 *****
                                 Seattle, Washington

Before:        FERNANDEZ and PAEZ, Circuit Judges, and KOH,****** District
               Judge.

      Ace Paving Co., Inc. appeals the district court’s grant of summary judgment



      **
          (No. 10-35888).
      ***
           (No. 10-35998).
      ****
            (No. 10-36008).
      *****
         The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ******
          The Honorable Lucy H. Koh, United States District Judge for the
Northern District of California, sitting by designation.

                                             2
in favor of Northwest Administrators, Inc. in these three cases. We affirm.

      Ace asserts that the district court erred when it determined that Ace must pay

liquidated damages based upon the amount of contributions that remained unpaid

when an action commenced, even if the contributions were paid before judgment

was entered. We disagree; the law of this circuit required that result. See Nw.

Adm’rs, Inc. v. Albertson’s, Inc., 104 F.3d 253, 257–58 (9th Cir. 1996); see also

Idaho Plumbers & Pipefitters Health & Welfare Fund v. United Mech. Contractors,

Inc., 875 F.2d 212, 215 (9th Cir. 1989). We reject Ace’s assertion that we are not

bound by those cases. See Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001);

see also Cetacean Cmty. v. Bush, 386 F.3d 1169, 1173 (9th Cir. 2004).

      AFFIRMED.




                                         3